Title: To Thomas Jefferson from Bernard Peyton, 3 September 1825
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
3d Sept. 1825
By the last mail I recd your of the 29th & send by this days mail, well packed, the articles you wrote for, which I hope will reach you safely, & prove beneficial as well as those already sent. no apology is necessary, I assure you, my dear sir, for calling on me to perform any kind of service for you, as it is a source of real happiness to me to have it in my power to be useful to you. I was quite relieved & gratified to find your general health still sound, notwithstanding the pain & inconvenience you have been so long subject to, I sincerely hope it will not be of much longer continuance.I have a letter from Mr Brockenbrough on the subject of the marble arrived at New York, for the university, which I will attend to, as well as to your six Boxes, none of which are yet to hand—when the water in the Rivanna is sufficient, will forward yours on by a careful Boat or Boats, which will be some time first I fear—Mr. Brockenbrough, for more dispatch, will have his carried to scottsville, & waggoned across to the University, which will be pretty costly—I expect to see you at Monticello in the course of the week after next, should you need any thing in the mean time, please let me know, & I will have pleasure in taking it to you—With sincere regard Dr Sir Your Very TrulyBernard Peyton